PER CURIAM.
Appellant, Jules Habitat, Incorporated, appeals a final judgment in favor of appel-lee, Walter Lee, on appellee’s action for breach of contract. We affirm.
We base our opinion on the well-settled principle that “[fjindings of fact made by a trial court sitting as fact-finder come to this court with a presumption of correctness and will not be disturbed so long as the findings are supported by competent and substantial evidence in the record.” Malver v. Sheffield Industries, Inc., 502 So.2d 75, 77 (Fla. 3d DCA 1987); Oceanic International Corporation v. Lantana *264Boatyard, 402 So.2d 507 (Fla. 4th DCA 1981).
We reject the second issue raised by appellant as wholly unsupported by the record. Thornber v. City of Fort Walton Beach, 534 So.2d 754 (Fla. 1st DCA 1988).
Affirmed.